Dismissed and Memorandum Opinion filed February 3, 2005








Dismissed and Memorandum Opinion filed February 3,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01075-CV
____________
 
ROBERT
JACKSON, Appellant
 
V.
 
JONG W. KIM,
Individually, J. FAITH JACKSON, Individually and as Employee, DARRELL W.
JORDAN, Individually and as Employee, 
DANIELLE LAVENDER, Individually and
as Employee, ASSOCIATE DEAN VERGE MOUTON, Individually and as Employee, DEAN
McKEN CARRINGTON, Individually and as Employee, and the TEXAS SOUTHERN
UNIVERSITY B THURGOOD MARSHAL SCHOOL OF LAW,
Appellees
 

 
On Appeal from the 234th District
Court
Harris County,
Texas
Trial Court Cause No.
04-45694
 

 
M E M O R A N D U M  O
P I N I O N
This is an accelerated appeal from an order denying a
temporary injunction signed October 14, 2004. 
The clerk=s record was filed on November 12, 2004.  The reporter=s record was filed on November 16,
2004.  Appellant=s brief was due on December 6,
2004.  No brief or motion for extension
of time were filed.




On December 23, 2004, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before January 21, 2005, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 3, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.